 Case 1:20-cv-04601-AMD-PK Document 11-1 Filed 10/29/20 Page 1 of 2 PageID #: 21
Case Name: ________________________________________________ Case Number: ____ CV - ________ ( _____ ) (PK)


  PROPOSED DISCOVERY PLAN/SCHEDULING ORDER
                                                                       DONE                     DATE
                                                                                 NOT
                                                                              APPLICABLE


 A. ACTIONS REQUIRED BEFORE THE INITIAL CONFERENCE
     1. Rule 26(f) Conference held

     2. Rule 26(a)(1) disclosures exchanged

     3. Requested:

            a. Medical records authorization

            b. Section 160.50 releases for arrest records

            c. Identification of John Doe/Jane Doe defendants

     4. Procedures for producing Electronically Stored
        Information (ESI) discussed

     5. Confidentiality Order to be submitted for court approval
        (see Proposed Confidentiality Order on the Chambers website)

 B. SETTLEMENT PLAN
     1. Plaintiff to make settlement demand

     2. Defendant to make settlement offer

     3. Referral to EDNY mediation program pursuant to Local
        Rule 83.8? (If yes, enter date to be completed)
     4. Settlement Conference (proposed date)

 C. PROPOSED DEADLINES
     1. Motion to join new parties or amend pleadings

     2. Initial documents requests and interrogatories

     3. All fact discovery to be completed (including disclosure of
        medical records)

     4. Joint status report certifying close of fact discovery and
        indicating whether expert discovery is needed

     5. Expert discovery (only if needed)                                  Check here if not applicable 


                                                                                           Rev. 4-20-20
 Case 1:20-cv-04601-AMD-PK Document 11-1 Filed 10/29/20 Page 2 of 2 PageID #: 22

   Plaintiff expert proposed field(s) of expertise:

   Defendant expert proposed field(s) of expertise:

                                                                         DONE      NOT
                                                                                APPLICABLE        DATE
            a. Affirmative expert reports due

            b. Rebuttal expert reports due

            c. Depositions of experts to be completed

    6. Completion of ALL DISCOVERY (if different from C.3)

    7. Joint status report certifying close of ALL DISCOVERY
       and indicating whether dispositive motion is anticipated

    8. If any party seeks a dispositive motion, date to
       (a) file request for pre-motion conference (if required), or
       (b) file briefing schedule for the motion

    9. Proposed Joint Pre-Trial Order due (if no dispositive
       motion filed)

 D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
    1. All parties consent to Magistrate Judge jurisdiction for dispositive motion?                Yes
                                                                                                   No

    2. All parties consent to Magistrate Judge jurisdiction for trial?                             Yes
                                                                                                   No

 E. COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY
    1. Motion for collective action certification in FLSA cases
         a. Response due
         b. Reply due
    2.   Motion for Rule 23 class certification
         a. Response due
         b. Reply due

This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

SO ORDERED:

___________________________                                 _______________________
PEGGY KUO                                                   Date
United States Magistrate Judge

                                                                                             Rev. 4-20-20
